DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/18/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 6, 7, 8, 9, 10, 11, 12, 15, 16, 17, and 18 are rejected under 35 U.S.C. 103 for being unpatentable over Brandt (U.S. Publication 2016/0243512) in view of Bellafiore (U.S. Publication 2008/0279038).
Regarding claim 1, Brandt teaches an inline buffer dilution system (paragraph 14); a first flow control valve adapted to communicate with a vessel comprising a supply of diluent liquid (item 30, the vessel is considered intended use of the first control valve); a second flow control valve adapted to communicate with a first vessel comprising a supply of a first buffer (item 68, the first vessel is considered intended use of the second flow control valve); a third flow control valve adapted to communicate with a second vessel comprising a supply of a second buffer (item 88, the second vessel and the second buffer are considered intended use of the valve); a mixing pump fluidly connected to the first, second, and third flow control valves and configured to receive an amount of the diluent liquid, the first buffer, and the second buffer via the first, second, and third flow control valves, respectively, the mixing pump further configured to mix the amount of the diluent liquid, the first buffer, and the second buffer to produce a diluted buffer solution (mixer item 32 which is shown as a pump in figure 1b); a backpressure control valve arranged downstream of the mixing pump and configured to generate a backpressure that promotes mixing within the mixing pump (item 46 which is shown as downstream of item 32 in figure 1b); and a controller communicatively connected to the mixing pump (see figure 1b item A in communication with item 32 and figure 1A item 24) configured to control the flow the mixing based on the amount of diluent liquid (paragraph 17 teaches a diluent) the first buffer (paragraph 15 teaches a first buffer concentrate), and the second buffer (paragraph 20 teaches a secondary buffer concentrate) being mixed in the pump such that the pump yields a minimum mixing threshold across a range of fluid flows (the amount of material in the pump 32 is considered the minimum mixing threshold for the range of each fluid being fed into the mixer). Claim 10 is similar to claim 1 with the added limitations of a vessel, a first vessel and a second vessel (which would inherently be required in order to contain diluent and buffer solutions to feed into a mixing pump) wherein the first and second vessels are pressurized only using atmospheric pressure (the pressure is considered intended use of the apparatus). Regarding claim 17 and 18, the materials being supplied to the mixing pump would inherently require container housings. 
Regarding claims 1 and 10, Brandt does not teach the controller communicatively connected to the backpressure pump. Brandt is silent to the language of claims 7 and 8, 15, and 16. Regarding claims 17 and 18, Brandt is silent to the specific materials of the containers. 
Regarding claims 1 and 10, Bellafiore teaches a controller communicatively connected to the backpressure pump (Figure 9, item 218 which is in communication with regulator valve 236, see paragraph 73 which teaches regulator valve controls the backpressure line 234 and therefore considered reading on a backpressure valve) the controller configured to control the backpressure generated by the backpressure control valve based on the amount of the materials being mixed in the mixing pump such that the pump yields a minimum threshold across a range of fluid flows (paragraph 73 teaches that item 236 controls backpressure in the loop 222 based on the conductivity/pH sensor, which would inherently be dependent on the amount of material and rate of feed into the loop). Regarding claim 7 and 15, Bellafiore teaches further comprising a conductivity sensor arranged between the mixing pump and the backpressure control valve the conductivity sensor configured to detect the conductivity of the diluted buffer solution produced by the mixing pump (figure 9 item 226 conductivity sensor, the conductivity sensor is considered capable of detecting the conductivity of the material being worked upon). Regarding claim 8 and 16, Bellafiore teaches further comprising a pH sensor arranged between the mixing pump and the backpressure control valve, the pH sensor configured to detect the pH of the diluted buffer solution produced by the mixing pump (figure 9, item 236 labeled pH which is considered capable of detecting the pH of material being worked upon).
Ii would have been obvious to one of ordinary skill in the art to modify the controller and backpressure valve of Brandt with the communication, valve and sensor configuration of Bellafiore in order to better control the dilution preparation. Regarding claims 17 and 18, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to modify the material of the containers holding the materials in order to allow for a more convenient mixing operation. 
Regarding claim 2, Brandt teaches wherein the backpressure control valve is configured to generate a first backpressure when the mixing pump mixes a first amount of the diluent liquid, the first buffer, and the second buffer, and wherein the backpressure control valve is configured to generate a second backpressure different from the first backpressure when the mixing pump mixes a second amount of the diluent liquid, the first buffer, and the second buffer (item 46 is considered capable of operating at different pressures, the pressure values are considered intended use of the valve). 
Regarding claim 3, Brandt teaches wherein when the second amount is less than the first amount, the second backpressure is less than the first backpressure (item 46 is considered capable of operating at different pressures, the pressure values are considered intended use of the valve).
Regarding claim 6, Brandt teaches vessel comprising the supply of the first buffer and the second vessel comprising the supply of the second buffer, wherein each of the first vessel and the second vessel is pressurized using only atmospheric pressure (paragraph 15 teaches a first buffer concentrate, paragraph 20 teaches a secondary buffer concentrate, the buffers would inherently require a container for feeding them into the mixer and the atmospheric pressure is considered intended use of the containers).
Regarding claim 9, Brandt teaches further comprising a first flowmeter fluidly coupled to the second flow control valve and a second flowmeter fluidly coupled to the third flow control valve (paragraph 19, the first buffer concentrate passes to a second flow meter 66, paragraph 20 teaches a second buffer concentrate passes through the third flow meter 86) the controller communicatively connected to the first and second flowmeters and configured to obtain from the first and second flowmeters data indicative of the fluid flowing through the second and third flow control valves, respectively (paragraph 32 and 34).
Regarding claim 11, Brandt teaches wherein the backpressure control valve is configured to generate a first backpressure when the mixing pump mixes a first amount of the diluent liquid, the first buffer, and the second buffer, and wherein the backpressure control valve is configured to generate a second backpressure different from the first backpressure when the mixing pump mixes a second amount of the diluent liquid, the first buffer, and the second buffer (item 46 is considered capable of operating at different pressures, the pressure values are considered intended use of the valve). 
Regarding claim 12, Brandt teaches wherein when the second amount is less than the first amount, the second backpressure is less than the first backpressure (item 46 is considered capable of operating at different pressures, the pressure values are considered intended use of the valve).

Allowable Subject Matter
Claims 4, 5, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claims 4 and 13, the prior art does not teach or fairly suggest an inline buffer dilution system with the combination of the three flow control valves, with the controller configured to restricting flow of the diluent in order to allow for negative pressure upstream of the mixing pump that drives supply of the first buffer solution and the second buffer solution through their respective control valves and to the mixing pump. Regarding claims 5 and 14, the prior art does not teach or fairly suggest an inline buffer dilution system with the combination of the three flow control valves, an additional flow control valve arranged between the mixing pump and the backpressure control valve with the controller configured to control a pressure differential across the additional flow control valve. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANSHU BHATIA/Primary Examiner, Art Unit 1774